UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08788 Templeton Russia and East European Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 3/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. ABC DATA S.A. Meeting Date:JUN 23, 2014 Record Date:JUN 07, 2014 Meeting Type:ANNUAL Ticker:ABC Security ID:X00064117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Prepare List of Shareholders Management None None 4 Acknowledge Proper Convening of Meeting Management None None 5 Approve Agenda of Meeting Management For For 6.1 Approve Management Board Report on Company's Operations in Fiscal 2013 Management For For 6.2 Approve Financial Statements Management For For 6.3 Approve Management Board Report on Group's Operations in Fiscal 2013 Management For For 6.4 Approve Consolidated Financial Statements Management For For 6.5 Approve Supervisory Board Report on Board's Operations in 2013 Management For For 6.6 Approve Change of Purpose of Reserve and Supplementary Capital Management For For 6.7 Approve Allocation of Income Management For For 6.8a Approve Discharge of Norbert Biedrzycki (CEO) Management For For 6.8b Approve Discharge of Ilona Weiss (Management Board Member) Management For For 6.8c Approve Discharge of Wojciech Lastowiecki (Management Board Member) Management For For 6.8d Approve Discharge of Dobroslaw Wereszko (Management Board Member) Management For For 6.8e Approve Discharge of Tomasz Zatorski (Management Board Member) Management For For 6.9a Approve Discharge of Tomasz Czechowicz (Supervisory Board Member) Management For For 6.9b Approve Discharge of Ulrich Kottman (Supervisory Board Member) Management For For 6.9c Approve Discharge of Hans-Dieter Kemler (Supervisory Board Member) Management For For 6.9d Approve Discharge of Nevres Erol Bilecik (Supervisory Board Member) Management For For 6.9e Approve Discharge of Hans-Peter Staender (Supervisory Board Member) Management For For 6.9f Approve Discharge of Ryszard Warzocha (Supervisory Board Member) Management For For 6.9g Approve Discharge of Marek Sadowski (Supervisory Board Member) Management For For 6.9h Approve Discharge of Miroslaw Godlewski (Supervisory Board Member) Management For For 6.10a Recall Miroslaw Godlewski (Supervisory Board Member) Management For For 6.10b Recall Marek Sadowski (Supervisory Board Member) Management For For 6.11a Elect Miroslaw Godlewski as Supervisory Board Member Management For For 6.11b Elect Marek Sadowski as Supervisory Board Member Management For For 6.12 Amend Regulations on Supervisory Board Management For For 6.13 Authorize Share Repurchase Program Management For For 6.14 Approve Incentive Plan Management For For 6.15 Approve Issuance of Warrants Without Preemptive Rights Management For For 6.16 Amend Statute to Reflect Changes in Capital Management For For 7 Transact Other Business Management For Against 8 Close Meeting Management None None AEROFLOT Meeting Date:OCT 15, 2013 Record Date:AUG 29, 2013 Meeting Type:SPECIAL Ticker:AFLT Security ID:X00096101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction Re: Lease of Five Aircrafts Airbus A321-200 Management For For 2 Approve Large-Scale Related-Party Transaction Re: Lease of 50 Aircrafts of Boeing Management For For 3 Amend Large-Scale Related-Party Transaction Re: Purchase of 22 Aircrafts Airbus A350XWB Management For For AEROFLOT Meeting Date:JAN 21, 2014 Record Date:DEC 05, 2013 Meeting Type:SPECIAL Ticker:AFLT Security ID:X00096101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Large-Scale Transaction Re: Leasing of Six Boeing 777-300ER Management For Against 2 Approve Related-Party Transactions with OAO AK Rossiya Re: Joint Operations on Code-Sharing/Block of Seats Management For Against AKBANK T.A.S. Meeting Date:MAR 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:AKBNK Security ID:M0300L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Report Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Ratify Director Appointment Management For For 8 Elect Directors Management For For 9 Approve Director Remuneration Management For For 10 Ratify External Auditors Management For For 11 Amend Company Articles Management For For 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 13 Approve Upper Limit of Donations for 2014 Management For For 14 Approve Profit Distribution Policy Management For For 15 Receive Information on Remuneration Policy Management None None ALROSA OJSC Meeting Date:DEC 20, 2013 Record Date:NOV 15, 2013 Meeting Type:SPECIAL Ticker:ALRS Security ID:X0085A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For Abstain 2.1 Elect Fedor Andreyev as Director Management None Against 2.2 Elect Sergey Barsukov as Director Management None Against 2.3 Elect Pavel Borodin as Director Management None Against 2.4 Elect Mikhail Bruk as Director Management None Against 2.5 Elect Yuriy Voitsekhovsky as Director Management None Against 2.6 Elect Ivan Demyanov as Director Management None Against 2.7 Elect Sergey Dubinin as Director Management None Against 2.8 Elect Dmitry Zakharov as Director Management None Against 2.9 Elect Vitaly Kalashnikov as Director Management None Against 2.10 Elect Igor Kozlov as Director Management None Against 2.11 Elect Valentina Kondratyeva as Director Management None Against 2.12 Elect Nadezhda Kononova as Director Management None Against 2.13 Elect Vasily Lukyantsev as Director Management None Against 2.14 Elect Sergey Mestnikov as Director Management None Against 2.15 Elect Denis Morozov as Director Management None Against 2.16 Elect Nina Osipova as Director Management None Against 2.17 Elect Oleg Fedorov as Director Management None Against 2.18 Elect Alexandr Shokhin as Director Management None Against 2.19 Elect Ilya Yuzhanov as Director Management None Against 3 Amend Regulations on Remuneration of Directors Management For Abstain ASSECO POLAND S.A. Meeting Date:MAY 12, 2014 Record Date:APR 26, 2014 Meeting Type:ANNUAL Ticker:ACP Security ID:X02540130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting; Elect Members of Vote Counting Commission Management For For 3 Approve Agenda of Meeting Management For For 4 Receive Management Board Report on Company's Operations Management None None 5 Receive Financial Statements Management None None 6 Receive Auditor's Opinion on Financial Statements Management None None 7 Receive Supervisory Board Reports Management None None 8.1 Approve Management Board Report on Company's Operations Management For For 8.2 Approve Financial Statements Management For For 9 Receive Consolidated Financial Statements Management None None 10 Receive Auditor's Opinion on Consolidated Financial Statements Management None None 11 Approve Consolidated Financial Statements and Management Board Report on Group's Operations Management For For 12.1 Approve Discharge of Adam Goral (CEO) Management For For 12.2 Approve Discharge of Zbigniew Pomianek (Deputy CEO) Management For For 12.3 Approve Discharge of Przemyslaw Borzestowski (Deputy CEO) Management For For 12.4 Approve Discharge of Marek Panek (Deputy CEO) Management For For 12.5 Approve Discharge of Przemyslaw Seczkowski (Deputy CEO) Management For For 12.6 Approve Discharge of Robert Smulkowski (Deputy CEO) Management For For 12.7 Approve Discharge of Wlodzimierz Serwinski (Deputy CEO) Management For For 12.8 Approve Discharge of Tadeusz Dyrga (Deputy CEO) Management For For 12.9 Approve Discharge of Pawel Piwowar (Deputy CEO) Management For For 12.10 Approve Discharge of Rafal Kozlowski (Deputy CEO) Management For For 12.11 Approve Discharge of Andrzej Dopierala (Deputy CEO) Management For For 13.1 Approve Discharge of Jacek Duch (Chairman of Supervisory Board) Management For For 13.2 Approve Discharge of Adam Noga (Deputy Chairman of Supervisory Board) Management For For 13.3 Approve Discharge of Dariusz Brzeski (Supervisory Board Member) Management For For 13.4 Approve Discharge of Artur Kucharski (Supervisory Board Member) Management For For 13.5 Approve Discharge of Dariusz Stolarczyk (Supervisory Board Member) Management For For 13.6 Approve Discharge of Piotr Augustyniak (Supervisory Board Member) Management For For 14 Approve Allocation of Income and Dividends Management For For 15 Receive Financial Statements and Management Board Report on Operations of Postinfo Sp. z.o.o. in Fiscal 2013 Management None None 16 Receive Supervisory Board Report on Its Review of Financial Statements and Management Board Report on Operations of Postinfo Sp. z.o.o. in Fiscal 2013 Management None None 17.1 Approve Management Board Report on Operations of Postinfo Sp. z.o.o. in Fiscal 2013 Management For For 17.2 Approve Financial Statements of Postinfo Sp. z.o.o. Management For For 18.1 Approve Discharge of Tomasz Szulc (CEO of Postinfo Sp. z.o.o.) Management For For 18.2 Approve Discharge of Witold Malina (Deputy CEO of Postinfo Sp. z.o.o.) Management For For 18.3 Approve Discharge of Radoslaw Semklo (Deputy CEO of Postinfo Sp. z.o.o.) Management For For 19.1 Approve Discharge of Karol Cieslak (Chairman of Supervisory Board at Postinfo Sp. z.o.o.) Management For For 19.2 Approve Discharge of Jaroslaw Adamski (Member of Supervisory Board at Postinfo Sp. z.o.o.) Management For For 19.3 Approve Discharge of Slawomir Madej (Member of Supervisory Board at Postinfo Sp. z.o.o.) Management For For 19.4 Approve Discharge of Ewelina Eljaszuk (Member of Supervisory Board at Postinfo Sp. z.o.o.) Management For For 20 Close Meeting Management None None CIMSA CIMENTO SANAYI VE TICARET AS Meeting Date:MAR 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:CIMSA Security ID:M2422Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Reports Management For For 4 Receive Information on Charitable Donations Management None None 5 Approve Upper Limit of Donations for 2014 Management For Against 6 Accept Financial Statements Management For For 7 Approve Discharge of Board Management For For 8 Approve Profit Distribution Policy Management For Against 9 Approve Allocation of Income Management For For 10 Ratify External Auditors Management For For 11 Amend Company Articles Management For For 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For DIXY GROUP OJSC Meeting Date:SEP 24, 2013 Record Date:AUG 20, 2013 Meeting Type:SPECIAL Ticker:DIXY Security ID:X1887L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For DIXY GROUP OJSC Meeting Date:DEC 10, 2013 Record Date:OCT 23, 2013 Meeting Type:SPECIAL Ticker:DIXY Security ID:X1887L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Charter Management For For DIXY GROUP OJSC Meeting Date:JUN 27, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:DIXY Security ID:X1887L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve New Edition of Charter Management For For 3 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends Management For For 4 Fix Number of Directors Management For For 5.1 Elect Igor Kesayev as Director Management None Against 5.2 Elect Sergey Katsiev as Director Management None Against 5.3 Elect Dmitry Rishchenko as Director Management None Against 5.4 Elect Ilya Yakubson as Director Management None Against 5.5 Elect Toms Berzin as Director Management None Against 5.6 Elect Xavier Fernandes Rosado as Director Management None Against 5.7 Elect Aleksandr Prisyazhnyuk as Director Management None For 5.8 Elect Aleksey Krivoshapko as Director Management None Against 5.9 Elect Denis Spirin as Director Management None Against 5.10 Elect Denis Kulikov as Director Management None Against 5.11 Elect Vladimir Katzman as Director Management None Against 6 Approve Remuneration of Directors Management For For 7.1 Elect Yevgeniy Rudaev as Member of Audit Commission Management For For 7.2 Elect Yuliya Zhuvaga as Member of Audit Commission Management For For 7.3 Elect Aleksei Fuchkin as Member of Audit Commission Management For For 8 Ratify Auditor Management For For 9 Approve Large-Scale Related-Party Transaction Re: Supplement to Loan Agreement Management For For 10 Approve Related-Party Transaction: Supplement to Loan Agreement Management For For 11 Approve Related-Party Transaction Re: Purchase of Shares of ZAO Dixy Yug Management For For 12 Approve Related-Party Transaction Re: Loan Agreements within Group Management For For DRAGON OIL PLC Meeting Date:APR 23, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:DRS Security ID:G2828W132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3a Reelect Mohammed Al Ghurair as Director Management For Abstain 3b Reelect Abdul Jaleel Al Khalifa as Director Management For For 3c Reelect Thor Haugnaess as Director Management For For 3d Reelect Ahmad Sharaf as Director Management For For 3e Reelect Ahmad Al Muhairbi as Director Management For For 3f Reelect Saeed Al Mazrooei as Director Management For For 3g Elect Justin Crowley as Director Management For For 4 Approve Remuneration Policy Management For Against 5 Approve Remuneration Report Management For Against 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Authorize General Meetings Outside the Republic of Ireland Management For For 8 Authorize the Company to Call EGM with Two Weeks' Notice Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 11 Authorize Share Repurchase Program and Reissuance of Shares Management For For 12 Approve the Adoption of the 2014 Long-Term Incentive Plan Management For Against EPAM SYSTEMS, INC. Meeting Date:JUN 13, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:EPAM Security ID:29414B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ronald P. Vargo Management For For 2 Ratify Auditors Management For For ETALON GROUP LTD. Meeting Date:NOV 15, 2013 Record Date:OCT 25, 2013 Meeting Type:ANNUAL Ticker:ETLN Security ID:29760G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For Against 2 Ratify KPMG Channel Islands Limited as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Elect Boris Svetlichniy as a Director Management For For 5 Reelect Martin Cocker as a Director Management For For 6 Reelect Anton Poryadin as a Director Management For For FORTUNA ENTERTAINMENT GROUP NV Meeting Date:JUN 06, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:BAAFOREG Security ID:N3385L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements and Statutory Reports Management For For 4 Receive Explanation on Company's Reserves and Dividend Policy Management None None 5 Approve Dividends of EUR 0.22 Per Share Management For For 6 Ratify Ernst and Young as Auditors Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9.1 Elect Janka Galacova to Executive Board Management For For 9.2 Elect Richard van Bruchem to Executive Board Management For For 9.3 Elect Radim Haluza to Executive Board Management For For 10.1 Elect Vaclav Broz to Supervisory Board Management For For 10.2 Elect Michal Horacek to Supervisory Board Management For For 11 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For Against 12 Authorize Repurchase of Shares Management For For 13 Close Meeting Management None None GAZPROM NEFT JSC Meeting Date:SEP 30, 2013 Record Date:AUG 23, 2013 Meeting Type:SPECIAL Ticker:SIBN Security ID:36829G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Six Months of Fiscal 2013 Management For For GAZPROM NEFT JSC Meeting Date:OCT 24, 2013 Record Date:SEP 12, 2013 Meeting Type:SPECIAL Ticker:SIBN Security ID:36829G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve Related-Party Transaction with OAO Tomskneft Re: Purchase of Oil Management For For 1.2 Approve Related-Party Transaction with OAO SN-MNG Re: Purchase of Oil Management For For 1.3 Approve Related-Party Transaction with Salym Petroleum Development N.V. Re: Purchase of Oil Management For For 1.4 Approve Related-Party Transaction with OAO Gazpromneft-Noyabrskneftegaz Re: Purchase of Oil Management For For 1.5 Approve Related-Party Transaction with OOO Zapolyarneft Re: Purchase of Oil Management For For 1.6 Approve Related-Party Transaction with Gazprom Neft Trading Gmbh Re: Sale of Oil Management For For 1.7 Approve Related-Party Transaction with Sberbank of Russia Re: Currency Conversion Management For For 1.8 Approve Related-Party Transaction with OAO Gazprombank Re: Currency Conversion Management For For 1.9 Approve Related-Party Transaction with Sberbank of Russia Re: Cash Deposits Management For For 1.10 Approve Related-Party Transaction with OAO Gazprombank Re: Cash Deposits Management For For 1.11 Approve Related-Party Transaction with OAO Gazprom Re: Supply of Oil Management For For 1.12 Approve Related-Party Transaction with ZAO Gazprom Neft Orenburg Re: Supply of Oil Management For For 1.13 Approve Related-Party Transaction with OOO ITSK Re: IT Services Management For For GAZPROM NEFT JSC Meeting Date:NOV 12, 2013 Record Date:OCT 01, 2013 Meeting Type:SPECIAL Ticker:SIBN Security ID:36829G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For Against GAZPROM NEFT JSC Meeting Date:DEC 24, 2013 Record Date:OCT 01, 2013 Meeting Type:SPECIAL Ticker:SIBN Security ID:36829G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For Did Not Vote 2.1 Elect Vladimir Alisov as Director Management None Did Not Vote 2.2 Elect Marat Garayev as Director Management None Did Not Vote 2.3 Elect Valery Golubev as Director Management None Did Not Vote 2.4 Elect Nikolay Dubik as Director Management None Did Not Vote 2.5 Elect Aleksandr Dyukov as Director Management None Did Not Vote 2.6 Elect Aleksandr Kalinkin as Director Management None Did Not Vote 2.7 Elect Andrey Kruglov as Director Management None Did Not Vote 2.8 Elect Aleksey Miller as Director Management None Did Not Vote 2.9 Elect Elena Mikhaylova as Director Management None Did Not Vote 2.10 Elect Aleksandr Mikheev as Director Management None Did Not Vote 2.11 Elect Valery Serdyukov as Director Management None Did Not Vote 2.12 Elect Kirill Seleznev as Director Management None Did Not Vote 2.13 Elect Sergey Fursenko as Director Management None Did Not Vote 2.14 Elect Vsevolod Cherepanov as Director Management None Did Not Vote 2.15 Elect Mikhail Sereda as Director Management None Did Not Vote GAZPROM OAO Meeting Date:JUN 27, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends of RUB 7.20 per Share Management For For 5 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8 Amend Charter Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Large-Scale Related-Party Transaction with South Stream Transport B.V.: Guarantee Agreement for Securing Obligations of LLC Gazprom Export Management For For 11.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 11.2 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Agreements Management For For 11.3 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 11.4 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 11.5 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 11.6 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 11.7 Approve Related-Party Transaction with OAO AB ROSSIYA Re: Loan Facility Agreement Management For For 11.8 Approve Related-Party Transaction with OAO Gazprombank and OAO Sberbank of Russia Re: Agreements on Transfer of Funds and Maintaining Minimum Balance on Bank Accounts Management For For 11.9 Approve Related-Party Transaction with OAO AB ROSSIYA Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Management For For 11.10 Approve Related-Party Transaction with OAO Gazprombank, OAO Sberbank of Russia, and OAO AB ROSSIYA Re: Agreements on Using Electronic Payments System Management For For 11.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 11.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 11.13 Approve Related-Party Transaction with OAO Bank VTB Re: Agreement on Forward/Swap Conversion Operations Management For For 11.14 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Foreign Currency Purchase/Sale Management For For 11.15 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 11.16 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 11.17 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Deposit Agreements Management For For 11.18 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 11.19 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 11.20 Approve Related-Party Transaction with OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 11.21 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities Management For For 11.22 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities Management For For 11.23 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities Management For For 11.24 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment Management For For 11.25 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.26 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises Management For For 11.27 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.28 Approve Related-Party Transaction with OAO Gazpromneft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications Management For For 11.29 Approve Related-Party Transaction with OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.30 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.31 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom Management For For 11.32 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.33 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System, Software and Hardware Solutions Management For For 11.34 Approve Related-Party Transaction with OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Cente Management For For 11.35 Approve Related-Party Transaction with OOO Gazprom Investproyekt Re: Provision of Consulting Services Management For For 11.36 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas Management For For 11.37 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 11.38 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreements on Delivery of Gas Management For For 11.39 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreements on Transportation of Gas Management For For 11.40 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas Management For For 11.41 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance Management For For 11.42 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Sale/Purchase of Gas Management For For 11.43 Approve Related-Party Transaction with A/S Latvijas Gaze Re: Agreements on Sale of Gas, Arranging of Injection, and Storage of Gas Management For For 11.44 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 11.45 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreements on Sale of Gas Management For For 11.46 Approve Related-Party Transaction with AO Moldovagaz Re: Agreements on Sale and Transportation of Gas Management For For 11.47 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreements on Transportation of Gas Management For For 11.48 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Transportation of Gas Management For For 11.49 Approve Related-Party Transaction with OAO AK Transneft Re: Agreements on Transportation of Oil and Storage of Oil Management For For 11.50 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.51 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.52 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.53 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.54 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.55 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.56 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Work Management For For 11.57 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.58 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.59 Approve Related-Party Transaction with Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work Management For For 11.60 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: License to Use Software Management For For 11.61 Approve Related-Party Transaction with OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Investment Projects Management For For 11.62 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Investment Projects Management For For 11.63 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Works Related to Cost Estimate Documentation and On-Load Pre-Commissioning Tests Management For For 11.64 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 11.65 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Property Management For For 11.66 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 11.67 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Property Management For For 11.68 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 11.69 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees Management For For 11.70 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom Management For For 11.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Travelling On Official Business Management For For 11.72 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Using Electronic Payments System Management For For 11.73 Approve Related-Party Transaction with OOO Gazprom Gazomotornoye Toplivo Re: License to Use OAO Gazprom's Trademarks Electronic Payments System Management For For 11.74 Approve Related-Party Transaction with Equipment Manufacturers Association Novye Technologii Gazovoy Otrasli Re: License to Use OAO Gazprom's Trademarks Electronic Payments System Management For For 11.75 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's TrademarksElectronic Payments System Management For For 11.76 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 11.77 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Gas Supply Agreements Management For For 11.78 Approve Related-Party Transaction with OAO Gazprom Neft Re: Crude Oil Supply Agreements Management For For 11.79 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Transportation of Gas Management For For 11.80 Approve Related-Party Transaction with OAO Gazprom Transgaz Belarus Re: Agreements on Sale of Gas and Transit Transportation of Gas Management For For 12.1 Elect Andrey Akimov as Director Management None Against 12.2 Elect Farit Gazizullin as Director Management None Against 12.3 Elect Viktor Zubkov as Director Management None Against 12.4 Elect Elena Karpel as Director Management None Against 12.5 Elect Timur Kulibayev as Director Management None Against 12.6 Elect Vitaliy Markelov as Director Management None Against 12.7 Elect Viktor Martynov as Director Management None Against 12.8 Elect Vladimir Mau as Director Management None Against 12.9 Elect Aleksey Miller as Director Management None Against 12.10 Elect Valery Musin as Director Management None Against 12.11 Elect Seppo Remes as Director Management None For 12.12 Elect Oleg Saveliev as Director Management None Against 12.13 Elect Andrey Sapelin as Director Management None Against 12.14 Elect Mikhail Sereda as Director Management None Against 13.1 Elect Vladimir Alisov as Member of Audit Commission Management For Against 13.2 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 13.3 Elect Aleksey Afonyashin as Member of Audit Commission Management For Against 13.4 Elect Irina Babenkova as Member of Audit Commission Management For Against 13.5 Elect Andrey Belobrov as Member of Audit Commission Management For Against 13.6 Elect Vadim Bikulov as Member of Audit Commission Management For For 13.7 Elect Larisa Vitj as Member of Audit Commission Management For Against 13.8 Elect Aleksandr Ivanninkov as Member of Audit Commission Management For Against 13.9 Elect Marina Mikhina as Member of Audit Commission Management For For 13.10 Elect Yuriy Nosov as Member of Audit Commission Management For For 13.11 Elect Karen Oganyan as Member of Audit Commission Management For Against 13.12 Elect Oleg Osipenko as Member of Audit Commission Management For Against 13.13 Elect Sergey Platonov as Member of Audit Commission Management For Against 13.14 Elect Svetlana Ray as Member of Audit Commission Management For Against 13.15 Elect Mikhail Rosseyev as Member of Audit Commission Management For Against 13.16 Elect Tatyana Fisenko as Member of Audit Commission Management For Against 13.17 Elect Alan Khadziev as Member of Audit Commission Management For Against 13.18 Elect Aleksandr Shevchuk as Member of Audit Commission Management For For GLOBALTRANS INVESTMENT PLC Meeting Date:APR 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:GLTR Security ID:37949E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Termination of Powers of Board of Directors Management For For 5 Elect Alexander Eliseev as Director Management For For 6 Elect Michael Zampelas as Director and Approve His Remuneration Management For For 7 Elect George Papaioannou as Director and Approve His Remuneration Management For For 8 Elect J. Carroll Colley as Director and Approve His Remuneration Management For For 9 Elect Johann Franz Durrer as Director and Approve His Remuneration Management For For 10 Elect Sergey Maltsev as Director Management For For 11 Elect Michael Thomaides as Director Management For For 12 Elect Elia Nicoalou as Director and Approve His Remuneration Management For For 13 Elect Konstantin Shirokov as Director Management For For 14 Elect Andrey Gomon as Director Management For For 15 Elect Alexander Storozhev as Director Management For For 16 Elect Alexander Tarasov as Director Management For For 17 Elect Marios Tofaros as Director and Approve His Remuneration Management For For 18 Elect Sergey Tolmachev as Director Management For For 19 Elect Melina Pyrgou as Director Management For For IG SEISMIC SERVICES PLC Meeting Date:JUN 04, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:IGSS Security ID:449597202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint Ernst & Young LLC as Auditors and Authorise Their Remuneration Management For For 3 Fix Number of Directors Management For For 4 Amend Articles of Association Management For For 5a Approve Resignation of Kurt Suntay as Director Management For For 5b Approve Resignation of Felix Lubashevsky as Director Management For For 6a Re-elect Denis Cherednichenko as Director Management For For 6b Re-elect Dmitry Lipyavko as Director Management For For 7 Elect Gerald Rohan as Director Management For Against JERONIMO MARTINS SGPS S.A Meeting Date:DEC 18, 2013 Record Date:DEC 11, 2013 Meeting Type:SPECIAL Ticker:JMT Security ID:X40338109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors Management For For 2 Elect Board Chairman Management For Against JSC AEROFLOT Meeting Date:JUN 27, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:AFLT Security ID:X00096101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agenda of Meeting, Voting Procedures, and Meeting Officials Management For For 2 Approve Annual Report Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income Management For For 5 Approve Dividends of RUB 2.4984 per Share Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8.1 Elect Mikhail Alexeev as Director Management None Against 8.2 Elect Kirill Androsov as Director Management None Against 8.3 Elect Igor Kamenskoy as Director Management None Against 8.4 Elect Igor Kogan as Director Management None Against 8.5 Elect Marlen Manasov as Director Management None For 8.6 Elect Roman Pakhomov as Director Management None Against 8.7 Elect Dmitriy Peskov as Director Management None Against 8.8 Elect Vitaliy Savelyev as Director Management None Against 8.9 Elect Dmitriy Saprykin as Director Management None Against 8.10 Elect Vasily Sidorov as Director Management None Against 8.11 Elect Sergey Skvortsov as Director Management None Against 8.12 Elect Aleksey Fedorov as Director Management None Against 8.13 Elect Sergey Chemezov as Director Management None Against 9.1 Elect Igor Belikov as Member of Audit Commission Management For For 9.2 Elect Marina Demina as Member of Audit Commission Management For Did Not Vote 9.3 Elect Marina Mikhina as Member of Audit Commission Management For For 9.4 Elect Natalia Sligun as Member of Audit Commission Management For Did Not Vote 9.5 Elect Mikhail Sorokin as Member of Audit Commission Management For Against 9.6 Elect Aleksey Schepin as Member of Audit Commission Management For Against 9.7 Elect Margarita Yakimets as Member of Audit Commission Management For Against 10 Ratify ZAO BDO as Auditor Management For For 11 Approve New Edition of Charter Management For For 12 Amend Regulations on General Meetings Management For For 13 Amend Regulations on Board of Directors Management For For 14.1 Approve Related-Party Transactions with OAO Aurora Airlines Re: Joint Operations Management For For 14.2 Approve Related-Party Transactions with OAO Donavia Re: Joint Operations Management For For 14.3 Approve Related-Party Transactions with OAO Rossiya Airlines Re: Joint Operations Management For For 14.4 Approve Related-Party Transactions with ZAO Aeromar Re: Provision of Catering and Other Services Management For For 14.5 Approve Related-Party Transaction with OAO Alfastrakhovanie Re: Liability Insurance for Members of Board of Directors and Executives Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:JUL 09, 2013 Record Date:JUN 18, 2013 Meeting Type:SPECIAL Ticker: Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Recall Member of Board of Directors Management For For 2 Elect One New Director Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:OCT 22, 2013 Record Date:SEP 23, 2013 Meeting Type:SPECIAL Ticker:RDGZ Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors via Cumulative Voting Management For Against 2 Approve Remuneration of Directors Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:FEB 25, 2014 Record Date:JAN 27, 2014 Meeting Type:SPECIAL Ticker:RDGZ Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:APR 14, 2014 Record Date:MAR 14, 2014 Meeting Type:SPECIAL Ticker:RDGZ Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appointment of members of Company's Board of Directors Management For Against 2 Approve Remuneration of Directors Management For For KCELL JSC Meeting Date:MAY 21, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:KCEL Security ID:48668G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman and Secretary of Meeting; Approve Meeting Procedures Management For For 2 Approve Meeting Agenda Management For For 3 Fix Size and Term of Office of Vote Counting Commission; Elect New Members of Vote Counting Commission Management For For 4 Ratify Auditor Management For Against 5 Approve Annual Financial Statements Management For For 6 Approve Allocation of Income and Dividends Management For For 7 Elect Directors; Fix Their Term of Office and Remuneration Management None Against 8 Approve Results of Shareholders Appeals on Actions of Company and Its Officials Management For For 9 Approve Information on Remuneration of Directors and Members of Management Board in 2013 Management For Against KUZBASSKAYA TOPLIVNAYA KOMPANIYA JSC Meeting Date:APR 18, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 5.00 per Share Management For For 5.1 Elect Ivan Gepting as Director Management None Against 5.2 Elect Vadim Danilov as Director Management None Against 5.3 Elect Denis Evstratenko as Director Management None Against 5.4 Elect Denis Kulikov as Director Management None Against 5.5 Elect Igor Prokudin as Director Management None Against 5.6 Elect Denis Spirin as Director Management None Against 5.7 Elect Alexander Williams as Director Management None For 5.8 Elect Yury Fridman as Director Management None Against 6 Approve Remuneration of Directors Management For For 7.1 Elect Zoya Osmanova as Member of Audit Commission Management For For 7.2 Elect Ivan Artemenko as Member of Audit Commission Management For For 7.3 Elect Aleksey Sedunov as Member of Audit Commission Management For For 8 Approve Remuneration of Members of Audit Commission Management For For 9 Ratify KPMG as Auditor Management For For 10 Amend Charter Management For For 11 Amend Regulations on General Meetings Management For For KUZBASSKAYA TOPLIVNAYA KOMPANIYA JSC Meeting Date:MAY 26, 2014 Record Date:APR 28, 2014 Meeting Type:SPECIAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction Re: Guarantee Agreement with ZAO Raiffeisenbank Management For For LUKOIL OAO Meeting Date:SEP 30, 2013 Record Date:AUG 15, 2013 Meeting Type:SPECIAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 50 per Share for First Six Months of Fiscal 2013 Management For For 2 Amend Charter Management For For 3 Amend Regulations on Board of Directors Management For For LUKOIL OAO Meeting Date:JUN 26, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 110 Per Share for 2013 Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None For 2.3 Elect Valery Grayfer as Director Management None Against 2.4 Elect Igor Ivanov as Director Management None For 2.5 Elect Sergey Kochkurov as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None Against 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Ivan Pictet as Director Management None For 2.12 Elect Leonid Fedun as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Pavel Suloev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2014 AGM Management For For 4.2 Approve Remuneration of Newly Elected Directors Management For For 5.1 Approve Remuneration of Members of Audit Commission for Their Service until 2014 AGM Management For For 5.2 Approve Remuneration of Newly Elected Members of Audit Commission Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9.1 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For 9.2 Approve Related-Party Transaction Re: Supplement to Loan Agreement with OAO RITEK Management For For M VIDEO COMPANY JSC Meeting Date:DEC 11, 2013 Record Date:NOV 01, 2013 Meeting Type:SPECIAL Ticker:MVID Security ID:X5596G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Dividends of RUB 13.80 per Share for Fiscal 2012 and First Nine Months of Fiscal 2013 Management For For 2 Approve New Edition of Charter Management For For 3 Approve Related-Party Transaction Re: Loan Agreement with M.Video Management Management For For M VIDEO COMPANY JSC Meeting Date:JUN 17, 2014 Record Date:MAY 06, 2014 Meeting Type:ANNUAL Ticker:MVID Security ID:X5596G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 20.00 per Share Management For For 4 Fix Number of Directors at Nine Management For For 5.1 Elect Pavel Breev as Director Management None Against 5.2 Elect Adrian Burleton as Director Management None Against 5.3 Elect Peter Gyoerffy as Director Management None Against 5.4 Elect Utho Creusen as Director Management None Against 5.5 Elect Walter Koch as Director Management None Against 5.6 Elect Mikhail Kuchment as Director Management None Against 5.7 Elect Christopher Parks as Director Management None Against 5.8 Elect Alexander Prisayzhnuk as Director Management None For 5.9 Elect Alexander Tynkovan as Director Management None Against 5.10 Elect David Hamid as Director Management None Against 5.11 Elect Alexsandr Shevchuk as Director Management None Against 6.1 Elect Ludmila Tyshkevich as Member of Audit Commission Management For For 6.2 Elect Evgeny Bezlik as Member of Audit Commission Management For For 6.3 Elect Evgeniya Kochubey as Member of Audit Commission Management For For 7 Approve Remuneration of Directors and Audit Commission Management For For 8 Ratify ZAO Deloitte&Touche CIS as RAS Auditor Management For For 9 Approve Related-Party Transaction Re: Liability Insurance for Directors and Officers of Company and Its Subsidiaries Management For For 10 Approve Related-Party Transaction Re: Loan Agreement with OAO M.Video Management Management For For 11 Approve New Edition of Regulations on Board of Directors Management For For MAGNIT OAO Meeting Date:MAY 29, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:MGNT Security ID:X51729105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income and Dividends of RUB 89.15 per Share Management For For 3.1 Elect Andrey Aroutuniyan as Director Management None Against 3.2 Elect Sergey Galitskiy as Director Management None Against 3.3 Elect Alexander Zayonts as Director Management None For 3.4 Elect Alexey Makhnev as Director Management None Against 3.5 Elect Khachatur Pombukhchan as Director Management None Against 3.6 Elect Alexey Pshenichnyy as Director Management None Against 3.7 Elect Aslan Shkhachemukov as Director Management None Against 4.1 Elect Roman Efimenko as Member of Audit Commission Management For For 4.2 Elect Angela Udovichenko as Member of Audit Commission Management For For 4.3 Elect Denis Fedotov as Member of Audit Commission Management For For 5 Ratify Auditor to Audit Company's Accounts in Accordance with Russian Accounting Standards (RAS) Management For For 6 Ratify Auditor to Audit Company's Accounts in Accordance with IFRS Management For For 7 Elect Members of Counting Commission Management For For 8 Approve New Edition of Charter Management For For 9 Approve New Edition of Regulations on General Meetings Management For For 10.1 Approve Large-Scale Related-Party Transaction Re: Loan Agreement with ZAO Tander Management For For 10.2 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Sberbank of Russia for Securing Obligations of ZAO Tander Management For For 10.3 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Alfa-Bank for Securing Obligations of ZAO Tander Management For For 10.4 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Bank Moskvy for Securing Obligations of ZAO Tander Management For For 11.1 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Rosbank for Securing Obligations of ZAO Tander Management For For 11.2 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Absolut Bank for Securing Obligations of ZAO Tander Management For For 11.3 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Absolut Bank for Securing Obligations of ZAO Tander Management For For 11.4 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Rossiysky Selskokhozyaystvennyy Bank for Securing Obligations of ZAO Tander Management For For 11.5 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Bank VTB for Securing Obligations of ZAO Tander Management For For MHP SA Meeting Date:APR 28, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:MHPC Security ID:55302T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Management For For 2 Accept Consolidated and Standalone Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Approve Allocation of Part of Share Premium to Non-Distributable Reserve for Own Shares Management For For 5 Approve Discharge of Auditors Management For For 6 Approve Discharge of Directors Management For For 7 Approve Remuneration of Directors Management For For 8 Renew Appointment of Auditor Management For For 9 Approve Interim Dividends Management For For MHP SA Meeting Date:APR 28, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:MHPC Security ID:55302T204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Management For For 2 Accept Consolidated and Standalone Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Approve Allocation of Part of Share Premium to Non-Distributable Reserve for Own Shares Management For For 5 Approve Discharge of Auditors Management For For 6 Approve Discharge of Directors Management For For 7 Approve Remuneration of Directors Management For For 8 Renew Appointment of Auditor Management For For 9 Approve Interim Dividends Management For For MIGROS TICARET AS Meeting Date:APR 10, 2014 Record Date: Meeting Type:ANNUAL Ticker:MGROS Security ID:M7024Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting, Elect Presiding Council of Meeting, and Authorize Presiding Council to Sign Meeting Minutes Management For For 2 Accept Audit Report Management For For 3 Accept Financial Statements Management For For 4 Accept Board Report Management For For 5 Approve Discharge of Board Management For For 6 Approve Allocation of Income Management For For 7 Receive Information on Profit Distribution Policy Management None None 8 Receive Information on Remuneration Policy Management None None 9 Approve Director Remuneration Management For For 10 Receive Information on Company Disclosure Policy Management None None 11 Approve Upper Limit of Donations for 2014 Management For For 12 Approve Donation Policy Management For For 13 Ratify External Auditors Management For For 14 Receive Information on Commercial Transactions with Company Management None None 15 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 16 Wishes Management None None MMC NORILSK NICKEL Meeting Date:DEC 20, 2013 Record Date:NOV 01, 2013 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 220.70 per Share for First Nine Months of Fiscal 2013 Management For For 2.1 Approve Related-Party Transaction with OJSC Kola MMC Re: Processing of Industrial Products Management For For 2.2 Approve Related-Party Transaction with OJSC Kola MMC Re: Security Services Management For For 2.3 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Transportation and Construction Services, Remodeling and Technologic Assignments Management For For 2.4 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Construction Services Management For For 2.5 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.6 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Mechanized Services Management For For 2.7 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Servicing of Fixed Assets and Metrological Services Management For For 2.8 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Drafting Project and Estimate Documentation Management For For 2.9 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Services Related to Weighing Mine Cars Management For For 2.10 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Repair Works at the Facilities of the Polar Division of MMC Norilsk Nickel Management For For 2.11 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.12 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Supply of Energy Resources Management For For 2.13 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Cargo Handling and Goods Storage Services Management For For 2.14 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Water Treatment and Transportation Services Management For For 2.15 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Construction and Installation Works Management For For 2.16 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Mechanized Services Management For For 2.17 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Supply of Fuel Resources Management For For 2.18 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Lease of Equipment Management For For 2.19 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Information and Automation Systems Services Management For For 2.20 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Services on Tinting of Diesel Fuel Management For For 2.21 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Services on Laboratory Analyses of Waste Oil Products Management For For 2.22 Approve Related-Party Transaction with Polar Construction Company Re: Services Related to Operation of Fixed Assets Management For For 2.23 Approve Related-Party Transaction with Polar Construction Company Re: Shaft Sinking Services Management For For 2.24 Approve Related-Party Transaction with Polar Construction Company Re: Repair Works Management For For 2.25 Approve Related-Party Transaction with Polar Construction Company Re: Transfer of Ownership of Materials and Equipment to MMC Norilsk Nickel Management For For 2.26 Approve Related-Party Transaction with Polar Construction Company Re: Health and Safety Services Management For For 2.27 Approve Related-Party Transaction with Polar Construction Company Re: Transfer of Ownership of Buildings, Constructions and Equipment to MMC Norilsk Nickel Management For For 2.28 Approve Related-Party Transaction with Polar Construction Company Re: Commissioning Works at Facilities Management For For 2.29 Approve Related-Party Transaction with Polar Construction Company Re: Construction and Installation Works Management For For 2.30 Approve Related-Party Transaction withGipronickel Institute LLC Re: Prepare Land Plots Cadaster Catalogues Management For For 2.31 Approve Related-Party Transaction withGipronickel Institute LLC Re: Services Related to Drafting Project, Estimate and Technical Documentation Management For For 2.32 Approve Related-Party Transaction withGipronickel Institute LLC Re: Design Works at the Facility Komsomolsky Mine Management Office Management For For 2.33 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Scientific and Technical Services Management For For 2.34 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Accreditation, Certification and Control Services Management For For 2.35 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Subscription Information and Library Services Management For For 2.36 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Design, Exploration, Technology, Scientific Research and Feasibility Studies Management For For 2.37 Approve Related-Party Transaction with OJSC NTEK Re: Services Related to Operation of Fixed Assets Management For For 2.38 Approve Related-Party Transaction with OJSC NTEK Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.39 Approve Related-Party Transaction with OJSC NTEK Re: Supply of Energy Resources Management For For 2.40 Approve Related-Party Transaction with OJSC NTEK Re: Cargo Handling and Goods Storage Services Management For For 2.41 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Supply of Fuel Resources Management For For 2.42 Approve Related-Party Transaction with OJSC Taimyrgaz Re: Supply of Fuel Resources Management For For 2.43 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Transportation Services Management For For 2.44 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Cargo Transportation, Mechanized Construction and Remodeling Works, Logistic Cargo Handling Management For For 2.45 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Services Related to Adjusting and Repair of Measurement Instruments Management For For 2.46 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Works Related to Repair of Mechanical and Power equipment Management For For 2.47 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Transfer of Materials and Equipment to MMC Norilsk Nickel Management For For 2.48 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Equipment Installation Services Management For For 2.49 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Supply of Fuel Resources; Refueling, Transportation and Dispensing of Fuels and Lubricants Management For For 2.50 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Information and Automation Systems Services Management For For 2.51 Approve Related-Party Transaction with Polar Construction Company Re: Transfer of Ownership of Materials to MMC Norilsk Nickel Management For For 2.52 Approve Related-Party Transaction with Polar Construction Company Re: Health and Safety Services Management For For 2.53 Approve Related-Party Transaction Re: Providing Goods Transportation and Mechanized Services to Norilsknickelremont LLC Management For For 2.54 Approve Related-Party Transaction Re: Transfer of Ownership of Goods to Norilsknickelremont LLC Management For For 2.55 Approve Related-Party Transaction Re: Provide Goods Transportation and Mechanized Services to CJSC Taimyr Fuel Company Management For For 2.56 Approve Related-Party Transaction Re: Provide Goods Transportation and Mechanized Services to Polar Construction Company Management For For 2.57 Approve Related-Party Transaction Re: Provide Goods Transportation and Mechanized Services to OJSC NTEK Management For For 2.58 Approve Related-Party Transaction Re: Lease of Property to OJSC NTEK Management For For 2.59 Approve Related-Party Transaction Re: Transfer of Ownership of Coal and Other Goods to OJSC Yenisey River Shipping Company Management For For 2.60 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Norilskpromtransport LLC Management For For 2.61 Approve Related-Party Transaction Re: Providing Road Rransportation, Mechanized Services and Railway Transportation to Norilskpromtransport LLC Management For For 2.62 Approve Related-Party Transaction Re: Lease of Property to Norilskpromtransport LLC Management For For 2.63 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Norilsknickelremont LLC Management For For 2.64 Approve Related-Party Transaction Re: Providing Road Rransportation, Mechanized Services and Railway Transportation to Norilsknickelremont LLC Management For For 2.65 Approve Related-Party Transaction Re: Lease of Property to Norilsknickelremont LLC Management For For 2.66 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to CJSC Taimyr Fuel Company Management For For 2.67 Approve Related-Party Transaction Re: Providing Road Rransportation, Mechanized Services and Railway Transportation to CJSC Taimyr Fuel Company Management For For 2.68 Approve Related-Party Transaction Re: Lease of Property to CJSC Taimyr Fuel Company Management For For 2.69 Approve Related-Party Transaction Re: Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Polar Construction Company Management For For 2.70 Approve Related-Party Transaction Re: Providing Loading and Unloading of Materials, Fire Safety Services, and Transportation Services to Polar Construction Company Management For For 2.71 Approve Related-Party Transaction Re: Lease of Property to Polar Construction Company Management For For 2.72 Approve Related-Party Transaction Re: Transfer of Ownership of Equipment, Unfinished Construction Objects and Goods to Gipronickel Institute LLC Management For For 2.73 Approve Related-Party Transaction Re: Provide Services on Fire Safety Supervision to Gipronickel Institute LLC Management For For 2.74 Approve Related-Party Transaction Re: Lease of Property to Gipronickel Institute LLC Management For For 2.75 Approve Related-Party Transaction Re: Transfer of Ownership of Equipment and Unfinished Construction Objects OJSC NTEK Management For For 2.76 Approve Related-Party Transaction Re: Transportation and Weightbridge Services; Fire Safety Supervision and Road Maintenance Services to OJSC NTEK Management For For 2.77 Approve Related-Party Transaction Re: Transfer of Ownership of Goods to OJSC Norilskgazprom Management For For 2.78 Approve Related-Party Transaction Re: Providing Technical Railway Transportation Services to OJSC Norilskgazprom Management For For 2.79 Approve Related-Party Transaction Re: Transfer of Ownership of Goods and Other Products to OJSC Taimyrgaz Management For For NOSTRUM OIL & GAS L.P. Meeting Date:JUN 17, 2014 Record Date:MAY 19, 2014 Meeting Type:SPECIAL Ticker: Security ID:66978B203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Reorganization Management For For 1 Adopt Amended Limited Partnership Agreement Management For For 2 Approve Dissolution of Partnership and Appoint the General Partner as Dissolution Agent Management For For OLYMPIC ENTERTAINMENT GROUP AS Meeting Date:APR 25, 2014 Record Date:APR 18, 2014 Meeting Type:ANNUAL Ticker:OEG1T Security ID:X5935S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements Management For For 2 Approve Allocation of Income and Dividends of EUR 0.10 per Share Management For For 3 Amend Articles of Association Management For Against 4 Ratify AS PricewaterhouseCoopers as Auditor Management For For 5 Recall Peep Vain from Supervisory Board Management For For OMV PETROM S.A. Meeting Date:APR 29, 2014 Record Date:APR 18, 2014 Meeting Type:ANNUAL Ticker:SNP Security ID:X7932P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2013 Management For For 2 Approve Consolidated Financial Statements for Fiscal Year 2013 Management For For 3 Approve Annual Report for Fiscal Year 2013 Management For For 4 Approve Allocation of Income Management For For 5 Approve Distribution of Dividends of RON 0.0308 per Share Management For For 6 Approve Provisionary Budget for Fiscal Year 2014 Management For For 7 Approve Discharge of Management and Supervisory Board Members Management For For 8 Elect New Supervisory Board Member Management For For 9 Approve Remuneration of Supervisory Board Members Management For For 10 Ratify Auditor Management For For 11 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For OTCPHARM PJSC Meeting Date:FEB 03, 2014 Record Date:DEC 26, 2013 Meeting Type:SPECIAL Ticker: Security ID:ADPV22793 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Charter Management For For 2 Approve Regulations on General Meetings Management For For 3 Approve Regulations on Board of Directors Management For For 4 Approve Regulations on General Director Management For For 5 Approve Regulations on Audit Commission Management For For OTCPHARM PJSC Meeting Date:MAR 06, 2014 Record Date:JAN 31, 2014 Meeting Type:SPECIAL Ticker: Security ID:X6980J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Auditor Management For Against 2 Approve New Edition of Charter Management For Against 3 Approve New Edition of Regulations on General Meetings Management For Against OTCPHARM PJSC Meeting Date:APR 28, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker: Security ID:X6980J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income Management For Against 2 Approve Dividends Management For For 3 Approve New Edition of Charter Management For Against 4.1 Elect Kirill Arsentiev as Director Management None Against 4.2 Elect Irina Bakhturina as Director Management None Against 4.3 Elect Svetlana Kraychinskaya as Director Management None Against 4.4 Elect Dmitry Kudlay as Director Management None Against 4.5 Elect Ekaterina Makarova as Director Management None Against 4.6 Elect Olga Mednikova as Director Management None Against 4.7 Elect Aleksey Polezhaev as Director Management None Against 5.1 Elect Anna Zhuravleva as Member of Audit Commission Management For For 5.2 Elect Andrey Kuznetsov as Member of Audit Committee Management For For 5.3 Elect Svetlana Panfilova as Member of Audit Committee Management For For 6 Ratify Auditor Management For Against 7 Approve New Edition of Regulations on General Meetings Management For Against 8 Approve New Edition of Regulations on Board of Directors Management For Against PHARMSTANDARD OJSC Meeting Date:AUG 17, 2013 Record Date:JUL 05, 2013 Meeting Type:SPECIAL Ticker:PHST Security ID:X6554S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Bever Pharmaceutical PTE Ltd. Management For Against PHARMSTANDARD OJSC Meeting Date:SEP 27, 2013 Record Date:JUL 05, 2013 Meeting Type:SPECIAL Ticker:PHST Security ID:X6554S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization via Spin-Off Management For Did Not Vote 2.1 Elect Sergey Ageev as Director Management None Did Not Vote 2.2 Elect Irina Bakhturina as Director Management None Did Not Vote 2.3 Elect Svetlana Kalinina as Director Management None Did Not Vote 2.4 Elect Olga Mednikova as Director Management None Did Not Vote 2.5 Elect Stanislav Reshetnikov as Director Management None Did Not Vote PHOSAGRO OJSC Meeting Date:OCT 12, 2013 Record Date:SEP 06, 2013 Meeting Type:SPECIAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 15.45 per Share for First Six Months of Fiscal 2013 Management For For 2 Amend Regulations on Board of Directors Management For For 3 Approve Related-Party Transaction Re:Supplement to Guarantee Agreement with ZAO Natiksis Bank Management For Against 4 Approve Related-Party Transaction Re: Loan Agreement with OAO Apatit Management For For 5 Approve Large-Scale Related-Party Transaction Re: Loan Agreement Management For For 6 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Nordea Bank for Securing Obligations of OAO PhosAgro-Tscherepovets Management For For 7 Approve Related-Party Transaction Re: Guarantee Agreement with OAO AKB Rosbank for Securing Obligations of OAO PhosAgro-Tscherepovets Management For For PINAR SUT MAMULLERI SANAYI A.S Meeting Date:MAR 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:PNSUT Security ID:M7926C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management For For 4 Accept Audit Reports Management For For 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Ratify External Auditors Management For For 8 Elect Directors Management For Against 9 Approve Director Remuneration Management For For 10 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 11 Approve Upper Limit of Donations for 2014 Management For Against 12 Receive Information on Related Party Transactions Management None None 13 Approve Profit Distribution Policy Management For Against 14 Approve Allocation of Income Management For For 15 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 16 Wishes Management None None RN HOLDING OJSC Meeting Date:DEC 25, 2013 Record Date:NOV 08, 2013 Meeting Type:SPECIAL Ticker:RNHS Security ID:X91025118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Regulations on General Meetings Management For For 2 Approve Related-Party Transactions Management For Against ROMGAZ SA Meeting Date:DEC 30, 2013 Record Date:DEC 20, 2013 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amended Budget for Fiscal Year 2013 Management For Against 2.1 Elect Aurora Negrutas Director Management None Against 2.2 Elect Adrian-Constantin Volintiru as Director Management None Against 2.3 Elect Eugen Dragos Doros as Director Management None Against 2.4 Elect Virgil Marius Metea as Director Management None Against 2.5 Elect Eufemia Musat as Director Management None Against 2.6 Elect Ecaterina Popescu as Director Shareholder None Against 2.7 Elect Peter Jansen as Director Shareholder None Against 2.8 Elect David Klingensmith as Director Shareholder None For 3 Delegate Powers to Shareholder Representative to Sign Mandate Contract with Directors Shareholder None For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JAN 30, 2014 Record Date:JAN 14, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Facilities Agreement for Letters of Credit and Bank Guarantees of up to USD 14 Million Management For For 2 Delegation of Powers to Executives to Complete Formalities for Facilities Agreement Above Management For For 3 Approve Opening of New Worksite "7 Caragele Well Cluster" Management For For 4 Approve Opening of New Worksite "4 Faurei Well Cluster" Management For For 5 Approve Closing and Opening of Worksites and their Registration or Deregistration Management For For 6 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 7 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:MAR 17, 2014 Record Date:MAR 05, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Participation in Capital Increase of Hidro Tarnita SA Management For Did Not Vote 2 Include Funding for Operation under Item 1 Above in Provisionary Budget for 2014 Management For Did Not Vote 3 Approve in Principle Agreement Related to Project "Submarine Interconnection Cable of 400 Kv High Voltage Direct Current Cable Romania - Turkey" Management For Did Not Vote 4 Approve Participation in Creation of New Company for Project under Item 3 Above via Capital Subscription Management For Did Not Vote 5 Include Funding for Operation under Item 4 Above in Provisionary Budget for 2014 Management For Did Not Vote 6 Amend Article V of Resolution no.1 of General Meeting Held on Jan. 30, 2014 Shareholder None Did Not Vote 7 Amend Annex 2 of Resolution no.1 of General Meeting Held on Jan. 30, 2014 Shareholder None Did Not Vote 8 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For Did Not Vote 9 Authorize Filing of Required Documents/Other Formalities Management For Did Not Vote ROMGAZ SA Meeting Date:APR 28, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2013 Management For For 2 Approve Allocation of Income Management For For 3 Approve Dividends' Distribution Management For For 4 Approve Accounting Transfers Pursuant to First Time Adoption of IAS 29 Management For For 5 Approve Reported Income, Pursuant to Item Above Management For For 6 Approve Discharge of Directors Management For For 7 Receive Report on Director and Executive Remuneration for Fiscal Year 2013 Management For For 8 Receive Report on Level of Completion of Performance Criteria and Objectives Set in the CEO Contract Management For For 9 Approve Corporate Govenance Code Management For For 10 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:APR 28, 2014 Record Date:APR 14, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article V of Decision no.1 of General Meeting Held on Jan. 30, 2014 Management For For 2 Amend Appendix 2 of Decision no.1 of General Meeting Held on Jan. 30, 2014 Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JUN 12, 2014 Record Date:JUN 02, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect One Director Management For For 2 Empower Majority Shareholder Representative to Sign Contract with New Director Management For For 3 Approve Documents Prepared to Obtain Ownership Certificate for Land Plot Management For For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:APR 28, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2013 Management For For 2 Approve Board's Report for Fiscal Year 2013 Management For For 3 Approve Distribution of Dividends of RON 17.58 per Share Management For For 4 Approve Auditor's Report for Fiscal Year 2013 Management For For 5 Approve Allocation of Income Management For For 6 Receive Committee Report on Remuneration of Directors and Executives Management For For 7 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 8 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:APR 28, 2014 Record Date:APR 16, 2014 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Bylaws Management For For 2 Approve Opening of New Company Site In Belgium Management For For 3 Approve Procurement of Legal Advisory Services Management For For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For SBERBANK OF RUSSIA Meeting Date:JUN 06, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:SBER Security ID:X76317100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Ratify Auditor Management For For 5.1 Elect Martin Gilman as Director Management None For 5.2 Elect Valery Goreglyad as Director Management None Against 5.3 Elect German Gref as Director Management None Against 5.4 Elect Yevsey Gurvich as Director Management None Against 5.5 Elect Bella Zlatkis as Director Management None Against 5.6 Elect Nadezhda Ivanova as Director Management None Against 5.7 Elect Sergey Ignatyev as Director Management None Against 5.8 Elect Peter Kralich as Director Management None For 5.9 Elect Alexei Kudrin as Director Management None Against 5.10 Elect Georgy Luntovsky as Director Management None Against 5.11 Elect Vladimir Mau as Director Management None For 5.12 Elect Gennady Melikyan as Director Management None Against 5.13 Elect Leif Pagrotski as Director Management None For 5.14 Elect Alessandro Profumo as Director Management None Against 5.15 Elect Sergey Sinelnikov-Murylev as Director Management None For 5.16 Elect Dmitriy Tulin as Member as Director Management None For 5.17 Elect Nadia Wells as Member as Director Management None For 5.18 Elect Sergey Shvetsov as Director Management None Against 6.1 Elect Natalya Borodina as Member of Audit Commission Management For For 6.2 Elect Vladimir Volkov as Member of Audit Commission Management For For 6.3 Elect Tatiyana Domanskaya as Member of Audit Commission Management For For 6.4 Elect Yuliya Isakhanova as Member of Audit Commission Management For For 6.5 Elect Aleksey Minenko as Member of Audit Commission Management For For 6.6 Elect Olga Polyakova as Member of Audit Commission Management For For 6.7 Elect Natalia Revina as Member of Audit Commission Management For For 7 Approve New Edition of Charter Management For For 8 Approve New Edition of Regulations on General Meetings Management For For 9 Approve New Edition of Regulations on Board of Directors Management For For 10 Approve New Edition of Regulations on Audit Commission Management For For 11 Approve New Edition of Regulations on Management Management For For 12 Approve Remuneration of Members of Audit Commission Management For For SILVANO FASHION GROUP AS Meeting Date:JUN 30, 2014 Record Date:JUN 23, 2014 Meeting Type:ANNUAL Ticker:SFG1T Security ID:X78440116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Allocation of Income and Dividends of EUR 0.10 per Share Management For For 3 Ratify Auditor and Fix Terms of Auditor's Remuneration Management For For 4 Approve EUR 120,000 Reduction in Share Capital via Share Cancellation Management For For 5 Authorize Share Repurchase Program Management For For SISTEMA JSFC Meeting Date:JUN 28, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:AFKS Security ID:X0020N117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Annual Report and Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.06 per Share Management For For 4.1 Elect Aleksey Guryev as Member of Audit Commission Management For For 4.2 Elect Natalia Demeshkina as Member of Audit Commission Management For For 4.3 Elect Ekaterina Kuznetsova as Member of Audit Commission Management For For 5.1 Elect Sergey Boev as Director Management None Against 5.2 Elect Aleksandr Goncharuk as Director Management None Against 5.3 Elect Brian Dickie as Director Management None Against 5.4 Elect Vladimir Evtushenkov as Director Management None Against 5.5 Elect Dmitry Zubov as Director Management None Against 5.6 Elect Robert Kocharyan as Director Management None Against 5.7 Elect Jeannot Krecke as Director Management None Against 5.8 Elect Peter Mandelson as Director Management None Against 5.9 Elect Roger Munnings as Director Management None Against 5.10 Elect Marc Holtzman as Director Management None Against 5.11 Elect Serge Tchuruk as Director Management None Against 5.12 Elect Mikhail Shamolin as Director Management None Against 5.13 Elect David Yakobashvili as Director Management None Against 6.1 Ratify ZAO Deloitte and Touche CIS as Auditor for Russian Accounting Standards Management For For 6.2 Ratify ZAO Deloitte and Touche CIS as Auditor for US GAAP Management For For SYNEKTIK SA Meeting Date:APR 18, 2014 Record Date:APR 02, 2014 Meeting Type:SPECIAL Ticker:SNT Security ID:X8852H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Waive Secrecy of Voting When Electing Members of Vote Counting Commission Management For For 5 Elect Members of Vote Counting Commission Management For Against 6 Amend Statute Management For For 7 Amend Statute Re: Management Board Authorization to Increase Share Capital within Limits of Target Capital Management For Against 8 Approve Consolidated Text of Statute Management For For 9 Approve Regulations on General Meetings Management For For 10 Approve Listing and Registration of Shares on Warsaw Stock Exchange Management For For 11 Approve International Accounting Standards as Company's Official Accounting Standards Management For For 12 Close Meeting Management None None SYNEKTIK SA Meeting Date:MAY 19, 2014 Record Date:MAY 03, 2014 Meeting Type:SPECIAL Ticker:SNT Security ID:X8852H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Waive Secrecy for Elections of Members of Vote Counting Commission Management For For 6 Elect Members of Vote Counting Commission Management For For 7 Amend Statute Management For For 8 Approve Consolidated Text of Statute Management For For 9 Close Meeting Management None None SYNEKTIK SA Meeting Date:JUN 26, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:SNT Security ID:X8852H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Waive Secrecy for Elections of Members of Vote Counting Commission Management For For 6 Elect Members of Vote Counting Commission Management For For 7 Approve Financial Statements and Management Board Report on Company's Operations Management For For 8 Approve Consolidated Financial Statements and Management Board Report on Group's Operations Management For For 9 Approve Allocation of Income Management For For 10.1 Approve Discharge of Cezary Kozanecki (CEO) Management For For 10.2 Approve Discharge of Dariusz Korecki (Management Board Member) Management For For 10.3 Approve Discharge of Waldemar Magnuszewski (Management Board Member) Management For For 11.1 Approve Discharge of Sawa Zarebinska (Supervisory Board Chairman) Management For For 11.2 Approve Discharge of Tomasz Warmus (Supervisory Board Chairman) Management For For 11.3 Approve Discharge of Jan Warmus (Supervisory Board Chairman) Management For For 11.4 Approve Discharge of Cezary Kozanecki (Supervisory Board Chairman) Management For For 11.5 Approve Discharge of Andrzej Rafal (Supervisory Board Chairman) Management For For 12.1 Elect Supervisory Board Member Management For For 12.2 Elect Supervisory Board Member Management For For 12.3 Elect Supervisory Board Member Management For For 12.4 Elect Supervisory Board Member Management For For 13 Close Meeting Management None None TEKFEN HOLDING AS Meeting Date:APR 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:TKFEN Security ID:M8788F103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Board Management For For 5 Approve Allocation of Income Management For For 6 Ratify Director Appointments Management For For 7 Elect Directors and Approve Their Remuneration Management For Against 8 Ratify External Auditors Management For Against 9 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 10 Approve Upper Limit of Donations for 2014 Management For For 11 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 12 Wishes Management None None TURKIYE HALK BANKASI A.S. Meeting Date:MAR 31, 2014 Record Date: Meeting Type:ANNUAL Ticker:HALKB Security ID:M9032A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board and Audit Reports Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income Management For For 5 Ratify Director Appointment Management For For 6 Approve Discharge of Board and Auditors Management For Against 7 Elect Board of Directors and Internal Auditors Management For Against 8 Approve Director Remuneration Management For For 9 Ratify External Auditors Management For For 10 Approve Profit Distribution Policy Management For For 11 Receive Information on Charitable Donations Management None None 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 13 Receive Information on Dematerialization of Shares Management None None 14 Wishes Management None None ULKER BISKUVI SANAYI A.S. Meeting Date:MAR 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:ULKER Security ID:M90358108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Reports Management For For 3 Accept Statutory Reports Management For For 4 Accept Financial Statements Management For For 5 Approve Discharge of Board and Auditors Management For For 6 Approve Allocation of Income Management For For 7 Ratify External Auditors Management For For 8 Elect Directors Management For Against 9 Receive Information on Charitable Donations Management None None 10 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 11 Approve Director Remuneration Management For For 12 Receive Information on Related Party Transactions Management None None 13 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For VEROPHARM Meeting Date:JAN 10, 2014 Record Date:OCT 22, 2013 Meeting Type:SPECIAL Ticker:VRPH Security ID:X9761B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For For 2 Fix Number of Directors Management For For 3.1 Elect Roman Avdeyev as Director Management None Against 3.2 Elect Aleksandr Nikolashyn as Director Management None Against 3.3 Elect Andrey Kryukov as Director Management None Against 3.4 Elect Aleksey Stepanenko as Director Management None Against 3.5 Elect Aleksandra Vastyanova as Director Management None Against 3.6 Elect Andrey Nosov as Director Management None Against 3.7 Elect Marina Penkova as Director Management None Against 3.8 Elect Artyom Byektyemirov as Director Management None Against 3.9 Elect Artyom Stepanchikov as Director Management None For 3.10 Elect Denis Kulikov as Director Management None Against 3.11 Elect Andrey Vinkov as Director Management None Against 4 Approve Terms of Director Remuneration Management For For X5 RETAIL GROUP NV Meeting Date:JUL 19, 2013 Record Date:JUN 21, 2013 Meeting Type:SPECIAL Ticker:FIVE Security ID:98387E205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Elect Alexander Malis to Supervisory Board Management For For 2b Elect Igor Shekhterman to Supervisory Board Management For For 3 Approve Remuneration of Supervisory Board Management For For 4 Elect Vladlena Yavorskaya to Executive Board Management For For 5 Other Business (Non-Voting) Management None None X5 RETAIL GROUP NV Meeting Date:SEP 06, 2013 Record Date:AUG 09, 2013 Meeting Type:SPECIAL Ticker:FIVE Security ID:98387E205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Pawel Musial to Supervisory Board Management For For 3a Approve Remuneration of Supervisory Board Management For For 3b Approve Restricted Stock Grants to Independent Supervisory Board Members Management For For 4 Other Business (Non-Voting) Management None None YANDEX NV Meeting Date:MAY 21, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:YNDX Security ID:N97284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board of Directors Management For For 4 Elect Herman Gref as a Non-Executive Director Management For Against 5 Reelect Arkady Volozh as an Executive Director Management For For 6 Reelect Alfred Fenaughty as a Non-Executive Director Management For Against 7 Reelect Elena Ivashenseva as a Non-Executive Director Management For Against 8 Reelect Rogier Rijnja as a Non-Executive Director Management For For 9 Approve Cancellation of Class C Shares Held in Treasury Management For For 10 Decrease Authorized Share Capital Management For For 11 Amend Company's Equity Incentive Plan Management For For 12 Ratify Zao Deloitte & Touche CIS as Auditors Management For For 13 Grant Board Authority to Issue Shares Management For Against 14 Authorize Board to Exclude Preemptive Rights from Share Issuances Under Item 13 Management For Against 15 Authorize Repurchase of Up to 20 Percent of Issued Share Capital Management For Against 16 Other Business (Non-Voting) Management None None YAPI VE KREDI BANKASI AS Meeting Date:MAR 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:YKBNK Security ID:M9869G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Board Management For For 4 Approve Sales of Assets and Discharge Directors Involved in Transaction Management For For 5 Elect Directors Management For For 6 Receive Information on Remuneration Policy Management None None 7 Approve Director Remuneration Management For For 8 Approve Profit Distribution Policy Management For For 9 Approve Allocation of Income Management For For 10 Ratify External Auditors Management For For 11 Amend Company Articles Management For For 12 Approve Upper Limit of Donations for 2014 Management For For 13 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 14 Wishes Management None None ZHAIKMUNAI L.P. Meeting Date:NOV 29, 2013 Record Date:NOV 08, 2013 Meeting Type:SPECIAL Ticker:ZKM Security ID:98952U204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Name of the Partnership From Zhaikmunai L.P. to Nostrum Oil & Gas L.P. Management For For 2 Approve the Amended and Restated Limited Partnership Agreement Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Russia and East European Fund, Inc. By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
